COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00145-CV


In re Steven Ray DeLaCruz                 §    From the 415th District Court

                                          §    of Parker County (CR-04-0080-415)

                                          §    April 30, 2013

                                          §    Per Curiam


                                  JUDGMENT

      This court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.




                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM